Case: 17-41023      Document: 00514657627         Page: 1    Date Filed: 09/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-41023                           FILED
                                  Summary Calendar                 September 26, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
ARIC W. HALL,

                                                 Plaintiff-Appellant

v.

LVNV FUNDING, L.L.C.,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 6:16-CV-36


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Aric W. Hall appeals the summary judgment dismissal of his claims
against LVNV Funding, L.L.C. (LVNV), alleging willful violations of the Fair
Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq. In his complaint, as
amended, Hall sought to hold LVNV liable for violating its duties, as a
furnisher of information, to investigate and verify the accuracy of disputed




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41023     Document: 00514657627      Page: 2   Date Filed: 09/26/2018


                                  No. 17-41023

credit information and to modify or delete any information found to be
inaccurate, incomplete, or unverifiable. See 15 U.S.C. § 1681s-2(b)(1).
      We review the summary judgment de novo, see Hernandez v. Yellow
Transp. Inc., 670 F.3d 644, 650 (5th Cir. 2012), viewing the evidence in the
light most favorable to Hall and will affirm “if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” FED. R. CIV. P 56(a); see Haverda v. Hays Cty.,
723 F.3d 586, 591 (5th Cir. 2013).
      The FCRA imposes a duty on “furnishers of information,” such as LVNV,
to provide accurate information to the credit reporting agencies (CRAs).
§ 1681s-2(a).   If a CRA notifies a furnisher of credit information that a
consumer disputes the reported information, the furnisher must “conduct an
investigation with respect to the disputed information,” “review all relevant
information provided by the [CRA],” “report the results of the investigation to
the [CRA],” and “modify . . . delete . . . or . . . permanently block the reporting
of [any disputed item of information that is found to be inaccurate, incomplete,
or unable to be verified].” § 1681s-2(b)(1)(A)-(E). The FCRA creates a private
cause of action to enforce § 1681s-2(b): “Any person who is negligent in failing
to comply with any requirement imposed under this subchapter with respect
to any consumer is liable” for actual damages, court costs, and attorney’s fees.
15 U.S.C. § 1681o(a); see Smith v. Santander Consumer USA, Inc., 703 F.3d
316, 317 (5th Cir. 2012). Moreover, “[a]ny person who willfully fails to comply
with any requirement imposed under this subchapter with respect to any
consumer is liable to that consumer” for actual or statutory damages, and
punitive damages as well as attorney’s fees. 15 U.S.C. § 1681n(a).
      There are no genuine issues of material fact as to whether LVNV
negligently or willfully failed to comply with the reporting requirements. As



                                        2
    Case: 17-41023    Document: 00514657627     Page: 3   Date Filed: 09/26/2018


                                 No. 17-41023

reflected in the affidavit of LVNV’s representative, the CRAs notified LVNV of
Hall’s dispute with the accuracy of the information reported by LVNV. Upon
receipt of that notice, LVNV investigated the dispute and reviewed its own
business records, as well as the information provided by the CRAs; a timely
verification that the entry on Hall’s credit report was accurate was then
reported to the CRAs on behalf of LVNV. Such acts complied with the FCRA’s
requirements for responding to a dispute concerning credit information. See
§ 1681s-2(b)(1). Hall cites no authority to support his position to the contrary
that the FCRA imposes a legal duty on furnishers of information to provide
documentary support for the debt when investigating and verifying the
disputed information, and no such obligation may be gleaned from the
statutory language. See § 1681s-2(b)(1). Further, the record—including the
Bill of Sale through which LVNV purchased the credit account—does not
reflect any inaccuracy in the information furnished by LVNV and disputed by
Hall. At most, Hall’s proffered “evidence” demonstrated that LVNV was aware
he disputed the past-due account. However, § 1681s-2(b)(1) does not mandate
that the information be deleted from his credit reports on account of his
dispute.
      In light of the competent evidence, the district court did not err in
granting summary judgment in favor of LVNV on Hall’s claims under the
FCRA. See Haverda, 723 F.3d at 591. Accordingly, the judgment of the district
court is AFFIRMED.




                                       3